                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
 1                                                             EASTERN DISTRICT OF WASHINGTON




 2
                                                                Oct 29, 2018
                                                                    SEAN F. MCAVOY, CLERK


 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 7
       ANTHONY CURTIS C.,
 8
                Plaintiff,                         No. 2:17-CV-00348-RHW
 9
                v.                                 ORDER GRANTING
10                                                 DEFENDANT’S MOTION FOR
       COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
11     SECURITY,

12              Defendant.

13         Before the Court are the parties’ cross-motions for summary judgment, ECF

14   Nos. 12 & 17. Plaintiff brings this action seeking judicial review, pursuant to 42

15   U.S.C. § 405(g), of the Commissioner’s final decision, which denied his

16   application for Supplemental Security Income under Title XVI of the Social

17   Security Act, 42 U.S.C § 1381-1383F. After reviewing the administrative record

18   and briefs filed by the parties, the Court is now fully informed. For the reasons set

19   forth below, the Court GRANTS Defendant’s Motion for Summary Judgment and

20   DENIES Plaintiff’s Motion for Summary Judgment.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1                                   I.     Jurisdiction

 2         Plaintiff filed his application for Supplemental Security Income on

 3   November 12, 2013. AR 156-61. His amended alleged onset date of disability is

 4   also November 12, 2013. AR 20, 45. Plaintiff’s application was initially denied on

 5   January 17, 2014, AR 100-03, and on reconsideration on April 15, 2014, AR 107-

 6   08.

 7         A hearing with Administrative Law Judge (“ALJ”) Moira Ausems occurred

 8   on February 25, 2016. AR 42-75. On April 19, 2016, the ALJ issued a decision

 9   finding Plaintiff ineligible for disability benefits. AR 20-33. The Appeals Council

10   denied Plaintiff’s request for review on August 8, 2017, AR 1-3, making the ALJ’s

11   ruling the “final decision” of the Commissioner.

12         Plaintiff timely filed the present action challenging the denial of benefits, on

13   October 6, 2017. ECF No. 3. Accordingly, Plaintiff’s claims are properly before

14   this Court pursuant to 42 U.S.C. § 405(g).

15                         II.    Sequential Evaluation Process

16         The Social Security Act defines disability as the “inability to engage in any

17   substantial gainful activity by reason of any medically determinable physical or

18   mental impairment which can be expected to result in death or which has lasted or

19   can be expected to last for a continuous period of not less than twelve months.” 42

20   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1   under a disability only if the claimant’s impairments are of such severity that the

 2   claimant is not only unable to do his previous work, but cannot, considering

 3   claimant's age, education, and work experience, engage in any other substantial

 4   gainful work that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

 5         The Commissioner has established a five-step sequential evaluation process

 6   for determining whether a claimant is disabled within the meaning of the Social

 7   Security Act. 20 C.F.R. §§ 404.1520(a)(4) & 416.920(a)(4); Lounsburry v.

 8   Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006).

 9         Step one inquires whether the claimant is presently engaged in “substantial

10   gainful activity.” 20 C.F.R. §§ 404.1520(b) & 416.920(b). Substantial gainful

11   activity is defined as significant physical or mental activities done or usually done

12   for profit. 20 C.F.R. §§ 404.1572 & 416.972. If the claimant is engaged in

13   substantial activity, he or he is not entitled to disability benefits. 20 C.F.R. §§

14   404.1571 & 416.920(b). If not, the ALJ proceeds to step two.

15         Step two asks whether the claimant has a severe impairment, or combination

16   of impairments, that significantly limits the claimant’s physical or mental ability to

17   do basic work activities. 20 C.F.R. §§ 404.1520(c) & 416.920(c). A severe

18   impairment is one that has lasted or is expected to last for at least twelve months,

19   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09 &

20   416.908-09. If the claimant does not have a severe impairment, or combination of



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1   impairments, the disability claim is denied, and no further evaluative steps are

 2   required. Otherwise, the evaluation proceeds to the third step.

 3         Step three involves a determination of whether any of the claimant’s severe

 4   impairments “meets or equals” one of the listed impairments acknowledged by the

 5   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

 6   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

 7   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

 8   equals one of the listed impairments, the claimant is per se disabled and qualifies

 9   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

10   fourth step.

11         Step four examines whether the claimant’s residual functional capacity

12   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f) &

13   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

14   not entitled to disability benefits and the inquiry ends. Id.

15         Step five shifts the burden to the Commissioner to prove that the claimant is

16   able to perform other work in the national economy, taking into account the

17   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

18   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

19   burden, the Commissioner must establish that (1) the claimant is capable of

20   performing other work; and (2) such work exists in “significant numbers in the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 2   676 F.3d 1203, 1206 (9th Cir. 2012).

 3                               III.   Standard of Review

 4         A district court's review of a final decision of the Commissioner is governed

 5   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

 6   Commissioner's decision will be disturbed “only if it is not supported by

 7   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

 8   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than a

 9   mere scintilla but less than a preponderance; it is such relevant evidence as a

10   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v.

11   Chater, 108 F.3d 978, 980 (9th Cir.1997) (quoting Andrews v. Shalala, 53 F.3d

12   1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted). In determining

13   whether the Commissioner’s findings are supported by substantial evidence, “a

14   reviewing court must consider the entire record as a whole and may not affirm

15   simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc.

16   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879

17   F.2d 498, 501 (9th Cir. 1989)).

18         In reviewing a denial of benefits, a district court may not substitute its

19   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

20   1992). If the evidence in the record “is susceptible to more than one rational



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1   interpretation, [the court] must uphold the ALJ's findings if they are supported by

 2   inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,

 3   1111 (9th Cir. 2012); see also Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 4   2002) (if the “evidence is susceptible to more than one rational interpretation, one

 5   of which supports the ALJ’s decision, the conclusion must be upheld”). Moreover,

 6   a district court “may not reverse an ALJ's decision on account of an error that is

 7   harmless.” Molina, 674 F.3d at 1111. An error is harmless “where it is

 8   inconsequential to the [ALJ's] ultimate nondisability determination.” Id. at 1115.

 9   The burden of showing that an error is harmful generally falls upon the party

10   appealing the ALJ's decision. Shinseki v. Sanders, 556 U.S. 396, 409–10 (2009).

11                                IV.    Statement of Facts

12         The facts of the case are set forth in detail in the transcript of proceedings

13   and only briefly summarized here. Plaintiff was 21 years old at the date the

14   application was filed. AR 31, 156, 168. He has an education through the ninth

15   grade and he is able to communicate in English. AR 31, 47, 171, 173. Plaintiff has

16   no past work. AR 31, 168, 172.

17                               V.     The ALJ’s Findings

18         The ALJ determined that Plaintiff was not under a disability within the

19   meaning of the Act from November 12, 2013, through the date of the ALJ’s

20   decision. AR 20, 33.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1         At step one, the ALJ found that Plaintiff had not engaged in substantial

 2   gainful activity since November 12, 2013 (citing 20 C.F.R. § 416.971 et seq.). AR

 3   22.

 4         At step two, the ALJ found Plaintiff had the following severe impairments:

 5   ankylosing spondylitis; mild L4-L5 disc degeneration; irritable bowel syndrome;

 6   depression; borderline intellectual functioning; and cannabis dependence (citing 20

 7   C.F.R. § 416.920(c)). AR 22.

 8         At step three, the ALJ found that Plaintiff did not have an impairment or

 9   combination of impairments that meets or medically equals the severity of one of

10   the listed impairments in 20 C.F.R. § 404, Subpt. P, App. 1. AR 23.

11         At step four, the ALJ found Plaintiff had the residual functional capacity to

12   perform light work, except: he can frequently climb ramps or stairs; he can

13   frequently balance, crouch, crawl, kneel, and stoop; he should not climb ladders,

14   ropes, or scaffolds; he can frequently finger and handle bilaterally; he should not

15   be exposed to unprotected heights or dangerous moving machinery; he should not

16   do commercial driving; he should not have sustained exposure to industrial-level

17   vibration through the hands; he should avoid concentrated exposure to pulmonary

18   irritants; he is capable of no more than lower semiskilled SVP-3 tasks of a

19   predictable nature best learned though a visual demonstration that would not

20   require reading written material to learn and carry out the job duties; he can have



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1   superficial interaction with the general public; and he should not perform tandem

 2   teamwork endeavors involving working closely with coworkers throughout an

 3   eight-hour work day to produce a work product. AR 25.

 4         The ALJ found Plaintiff has no past relevant work. AR 31.

 5         At step five, the ALJ found, in light of his age, education, work experience,

 6   and residual functional capacity, there are jobs that exist in significant numbers in

 7   the national economy that Plaintiff can perform. AR 31-32. These include small

 8   products assembler; inspector and hand packager; and parts cleaner. AR 32.

 9                                  VI.     Issues for Review

10         Plaintiff argues that the Commissioner’s decision is not free of legal error

11   and not supported by substantial evidence. Specifically, he argues the ALJ erred

12   by: (1) improperly discrediting Plaintiff’s subjective complaint testimony; (2)

13   improperly evaluating the medical opinion evidence; and (3) improperly assessing

14   Plaintiff’s residual functional capacity, and failing to identify jobs, available in

15   significant numbers, that Plaintiff could perform despite his functional limitations.

16                                        VII. Discussion

17      A. The ALJ did not err in finding Plaintiff’s subjective complaints not

18         entirely credible.

19         An ALJ engages in a two-step analysis to determine whether a claimant’s

20   testimony regarding subjective symptoms is credible. Tommasetti v. Astrue, 533



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   F.3d 1035, 1039 (9th Cir. 2008). First, the claimant must produce objective

 2   medical evidence of an underlying impairment or impairments that could

 3   reasonably be expected to produce some degree of the symptoms alleged. Id.

 4   Second, if the claimant meets this threshold, and there is no affirmative evidence

 5   suggesting malingering, “the ALJ can reject the claimant’s testimony about the

 6   severity of [her] symptoms only by offering specific, clear, and convincing reasons

 7   for doing so.” Id.

 8         In weighing a claimant's credibility, the ALJ may consider many factors,

 9   including, “(1) ordinary techniques of credibility evaluation, such as the claimant's

10   reputation for lying, prior inconsistent statements concerning the symptoms, and

11   other testimony by the claimant that appears less than candid; (2) unexplained or

12   inadequately explained failure to seek treatment or to follow a prescribed course of

13   treatment; and (3) the claimant's daily activities.” Smolen, 80 F.3d at 1284. When

14   evidence reasonably supports either confirming or reversing the ALJ's decision, the

15   Court may not substitute its judgment for that of the ALJ. Tackett v. Apfel, 180

16   F.3d 1094, 1098 (9th Cir.1999). Here, the ALJ found that the medically

17   determinable impairments could reasonably be expected to produce the symptoms

18   Plaintiff alleges; however, the ALJ determined that Plaintiff’s statements of

19   intensity, persistence, and limiting effects of the symptoms were not entirely

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1   credible. AR 26. The ALJ provided multiple clear and convincing reasons for

 2   discrediting Plaintiff’s subjective complaint testimony. AR 26-29.

 3         Plaintiff argues that the ALJ erroneously discredited his subjective

 4   complaint testimony in finding that there is a lack of objective evidence in the

 5   record to support his symptom claims. ECF No. 12 at 12. However, the ALJ

 6   actually found that the medical record is inconsistent with Plaintiff’s subjective

 7   limitation complaints. AR 26-28. The ALJ also noted conservative treatment,

 8   improvement with treatment, and noncompliance. Id. The ALJ specifically noted

 9   that despite Plaintiff’s allegations of completely debilitating limitations, objective

10   medical imaging demonstrated unremarkable or only mild findings. AR 27, 304-

11   05, 312, 320, 322. The medical examinations consistently normal, documenting

12   very benign pain, unremarkable results, normal physical examinations, normal

13   range of motion, no obvious signs of pain or limitations in his range of motion,

14   normal upper and lower body strength, normal attention span and concentration,

15   alert and oriented, appropriate mood and affect, grossly normal intellect, and intact

16   judgment. AR 26-28, 229, 240, 232, 244, 249, 253-54, 258-59, 263-54, 287-89,

17   294, 299, 302, 309, 312, 315-26, 329, 412, 419. An ALJ may discount a claimant’s

18   subjective symptom testimony that is contradicted by medical evidence. Carmickle

19   v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008). Inconsistency

20   between a claimant’s allegations and relevant medical evidence is a legally



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   sufficient reason to reject a claimant’s subjective testimony. Tonapetyan v. Halter,

 2   242 F.3d 1144, 1148 (9th Cir. 2001).

 3         The ALJ noted that Plaintiff was inconsistent with following his medical

 4   treatment, such as being discharged from physical therapy after only six

 5   appointments due to noncompliance and continuing to eat dairy and affect his

 6   gastrointestinal issues even though he was not supposed to because he was

 7   suspected to be lactose intolerant. AR 27-28, 348-50, 403, 405. A claimant’s

 8   statements may be less credible when treatment is inconsistent with the level of

 9   complaints or a claimant is not following treatment prescribed without good

10   reason. Molina, 674 F.3d at 1114. “Unexplained, or inadequately explained, failure

11   to seek treatment . . . can cast doubt on the sincerity of [a] claimant’s [] testimony.”

12   Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). If a claimant’s condition is not

13   severe enough to motivate them to follow the prescribed course of treatment this is

14   “powerful evidence” regarding the extent to which they are limited by the

15   impairment. Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). Additionally,

16   the ALJ found that Plaintiff’s allegedly disabling limitations were well controlled

17   when he followed his medical treatment recommendations. AR 26-29. Plaintiff

18   specifically stated his depression symptoms were in remission and functioning was

19   not difficult for him at all while he was taking his fluoxetine, naproxen helped his

20   pain and he was to continue taking it and staying active by going on daily walks



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1   and mountain biking, and he reported he had a good quality of life and health

 2   status after a month of physical therapy. AR 27-28, 250, 300, 317, 329, 332. An

 3   ALJ may find a claimant’s symptom testimony not credible based on evidence of

 4   effective responses to treatment. See, e.g., Burch, 400 F.3d at 681; 20 C.F.R. §§

 5   404.1529(c)(3), 416.1529(c)(3). Impairments that can be controlled with treatment

 6   are not disabling. See Warre ex rel. E.T. IV v. Comm’r of Soc. Sec. Admin., 439

 7   F.3d 1001, 1006 (9th Cir. 2006).

 8         Additionally, the ALJ found that Plaintiff’s allegations of completely

 9   debilitating limitations are belied by his actual level of activity, such as, doing

10   housework, doing laundry, cooking, doing pushups, caring for his mother who had

11   a lot of health issues, skateboarding a lot, and mountain biking. AR 29, 55, 56, 62-

12   64, 217, 332, 345, 256, 368, 390, 434. Activities inconsistent with the alleged

13   symptoms are proper grounds for questioning the credibility of an individual’s

14   subjective allegations. Molina, 674 F.3d at 1113 (“[e]ven where those activities

15   suggest some difficulty functioning, they may be grounds for discrediting the

16   claimant’s testimony to the extent that they contradict claims of a totally

17   debilitating impairment”); see also Rollins v. Massanari, 261 F.3d 853, 857 (9th

18   Cir. 2001).

19         When the ALJ presents a reasonable interpretation that is supported by the

20   evidence, it is not the role of the courts to second-guess it. Rollins, 261 F.3d at 857.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   The Court “must uphold the ALJ's findings if they are supported by inferences

 2   reasonably drawn from the record.” Molina, 674 F.3d 1104, 1111; see also

 3   Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to more than one

 4   rational interpretation, one of which supports the ALJ’s decision, the conclusion

 5   must be upheld”). The Court does not find the ALJ erred when discounting

 6   Plaintiff’s credibility because the ALJ properly provided multiple clear and

 7   convincing reasons for doing so.

 8      B. The ALJ properly weighed the medical opinion evidence.

 9            a. Legal Standard.

10         The Ninth Circuit has distinguished between three classes of medical

11   providers in defining the weight to be given to their opinions: (1) treating

12   providers, those who actually treat the claimant; (2) examining providers, those

13   who examine but do not treat the claimant; and (3) non-examining providers, those

14   who neither treat nor examine the claimant. Lester v. Chater, 81 F.3d 821, 830 (9th

15   Cir. 1996) (as amended).

16         A treating provider’s opinion is given the most weight, followed by an

17   examining provider, and finally a non-examining provider. Id. at 830-31. In the

18   absence of a contrary opinion, a treating or examining provider’s opinion may not

19   be rejected unless “clear and convincing” reasons are provided. Id. at 830. If a

20   treating or examining provider’s opinion is contradicted, it may only be discounted



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1   for “specific and legitimate reasons that are supported by substantial evidence in

 2   the record.” Id. at 830-31.

 3         The ALJ may meet the specific and legitimate standard by “setting out a

 4   detailed and thorough summary of the facts and conflicting clinical evidence,

 5   stating his interpretation thereof, and making findings.” Magallanes v. Bowen, 881

 6   F.2d 747, 751 (9th Cir. 1989) (internal citation omitted). When rejecting a treating

 7   provider’s opinion on a psychological impairment, the ALJ must offer more than

 8   his or his own conclusions and explain why he or she, as opposed to the provider,

 9   is correct. Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).

10             b. Debra Brown, Ph.D. and John Arnold, Ph.D.

11         Dr. Brown is an examining psychologist who completed a psychological

12   evaluation for the Washington Department of Social and Health Services in

13   September 2013, a couple months prior to his application for disability benefits.

14   AR 216-23. Dr. Brown opined that Plaintiff had moderate to marked limitations in

15   all basic mental work activities. AR 218-19.

16         Dr. Arnold is also an examining psychologist who completed a

17   psychological evaluation for the Washington Department of Social and Health

18   Services in July 2015. AR 351-55. Dr. Arnold opined that Plaintiff had moderate to

19   marked limitations in most basic mental work activities and no or mild limitations

20   in the remainder of the basic mental work activities. AR 353.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1          The ALJ assigned no significant weight to both Dr. Brown’s and Dr.

 2   Arnold’s opinions for multiple valid reasons. AR 31. First, the ALJ noted that the

 3   opinions are inconsistent with the medical record treatment record. Id. The ALJ

 4   specifically noted that the longitudinal medical evidence shows generally normal

 5   mental status findings, normal attention span and concentration, alert and oriented,

 6   appropriate mood and affect, grossly normal intellect, intact judgment, and his

 7   depression is well treated with medication. AR 31, 229, 232, 240, 244, 253, 267,

 8   294, 299, 302, 309, 312, 317, 368-69. An ALJ may reject a doctor’s opinion when

 9   it is inconsistent with other evidence in the record. See Morgan v. Comm’r of the

10   Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).

11          Additionally, the ALJ noted that the opinions are inconsistent with

12   Plaintiff’s actual level of activity, such as, Plaintiff’s ability and daily activities of

13   performing housework chores and helping care for pets, he was working on getting

14   his GED and finding a job, he was taking care of his mother who has a lot of health

15   issues, and he went skateboarding a lot. AR 29, 31, 217, 251, 256, 262, 368, 390,

16   434. An ALJ may properly reject an opinion that provides restrictions that appear

17   inconsistent with the claimant’s level of activity. Rollins, 261 F.3d at 856.

18          When the ALJ presents a reasonable interpretation that is supported by the

19   evidence, it is not the role of the courts to second-guess it. Rollins, 261 F.3d 853,

20   857. The Court “must uphold the ALJ's findings if they are supported by inferences



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1   reasonably drawn from the record.” Molina, 674 F.3d 1104, 1111; see also

 2   Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to more than one

 3   rational interpretation, one of which supports the ALJ’s decision, the conclusion

 4   must be upheld”). Thus, the Court finds the ALJ did not err in his consideration of

 5   Dr. Brown’s and Dr. Arnold’s opinions.

 6      C. The ALJ properly assessed Plaintiff’s residual functional capacity and

 7         did not err at step five of the sequential evaluation process.

 8         Plaintiff very briefly argues that his assessed residual functional capacity

 9   and the ultimate determination regarding disability did not account for all of his

10   limitations, specifically that the ALJ did not include Plaintiff’s gastric symptom

11   claims and the limitations in Dr. Arnold’s opinion. ECF No. 12 at 16. The Court

12   disagrees. The ALJ specifically stated that all symptoms consistent with the

13   medical evidence were considered in assessing Plaintiff’s residual functional

14   capacity. AR 25. The record shows the ALJ did account for the objective medical

15   limitations, so the Court finds no error. The Court will uphold the ALJ’s findings

16   when a claimant attempts to restate the argument that the residual functional

17   capacity finding did not account for all limitations. See Stubbs-Danielson, 539 F.3d

18   1169, 1175-76 (9th Cir. 2008).

19         The ALJ properly framed the hypothetical question addressed to the

20   vocational expert. Additionally, the vocational expert identified jobs in the national



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1   economy that exist in significant numbers that match Plaintiff’s abilities. Thus, the

 2   Court finds the ALJ did not err in assessing Plaintiff’s residual functional capacity

 3   and the ALJ properly identified jobs that Plaintiff could perform despite his

 4   limitations.

 5                                    VIII. Conclusion

 6         Having reviewed the record and the ALJ’s findings, the Court finds the

 7   ALJ’s decision is supported by substantial evidence and is free from legal error.

 8   Accordingly, IT IS ORDERED:

 9         1. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

10         2. Defendant’s Motion for Summary Judgment, ECF No. 17, is

11         GRANTED.

12         3. Judgment shall be entered in favor of Defendant and the file shall be

13         CLOSED.

14   IT IS SO ORDERED. The District Court Executive is directed to enter this Order,

15   forward copies to counsel and close the file.

16         DATED this 29th day of October, 2018.

17                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
18                           Senior United States District Judge

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
